MEMORANDUM **
Gerald Johannes, who was civilly committed, appeals pro se from the distinct court’s summary judgment in his 42 U.S.C. § 1983 action against two officials at Atas-cadero State Hospital. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Or. Natural Res. Council v. Allen, 476 F.3d 1031, 1036 (9th Cir.2007), and we vacate and remand.
The district court’s order stated summarily that Defendants’ motion for summary judgment was granted, but gave no indication as to which of the various grounds it relied upon. For instance, it is not clear if the district court concluded that Defendant Hernandez’s conduct was “reasonable” under the Fourth Amendment, in light of Hernandez being reprimanded after the incident. It is also not clear if the district court applied the “atypical and significant hardship” standard of Sandin v. Conner, 515 U.S. 472, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995), in this context of civil confinement. Finally, both parties rely on Hydrick v. Hunter, 500 F.3d 978 (9th Cir.2007), which has since *445been vacated by the Supreme Court. See Hunter v. Hydrick, — U.S. -, 129 S.Ct. 2431, 174 L.Ed.2d 226 (2009). For all these reasons, we vacate the district court’s order and remand for further consideration.
The parties shall bear their own costs on appeal.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.